


Exhibit 10.53

 

 

SECURITY AGREEMENT

 

MADE BY

 

WARREN RESOURCES, INC.

 

AND CERTAIN OF ITS SUBSIDIARIES

 

IN FAVOR OF

 

CORTLAND PRODUCTS CORP.,

 

AS ADMINISTRATIVE AGENT

 

DATED AS OF OCTOBER 22, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I Definitions

 

1

 

Section 1.01

Definitions

1

 

Section 1.02

Other Definitional Provisions; References

4

 

Section 1.03

Bailee For Perfection

4

 

 

 

 

ARTICLE II Grant of Security Interest

 

4

 

Section 2.01

Grant of Security Interest

4

 

Section 2.02

[Reserved]

5

 

Section 2.03

Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles

5

 

 

 

ARTICLE III Acknowledgments, Waivers and Consents

6

 

Section 3.01

Acknowledgments, Waivers and Consents

6

 

Section 3.02

No Subrogation, Contribution or Reimbursement

8

 

 

 

ARTICLE IV Representations and Warranties

9

 

Section 4.01

Representations in Credit Agreement

9

 

Section 4.02

Perfected Liens

9

 

Section 4.03

Legal Name, Organizational Status, Chief Executive Office

9

 

Section 4.04

Prior Names, Addresses, Locations of Tangible Assets

9

 

Section 4.05

[Reserved]

10

 

Section 4.06

Instruments and Chattel Paper

10

 

Section 4.07

Accounts

10

 

Section 4.08

Governmental Obligors

10

 

Section 4.09

Commercial Tort Claims

10

 

Section 4.10

Intellectual Property

10

 

 

 

ARTICLE V Covenants

11

 

Section 5.01

Covenants in Credit Agreement

11

 

Section 5.02

Maintenance of Perfected Security Interest; Further Documentation

11

 

Section 5.03

Maintenance of Records

12

 

Section 5.04

Further Identification of Collateral

12

 

Section 5.05

[Reserved]

12

 

Section 5.06

Notices

13

 

Section 5.07

Changes in Name; Location, etc.

13

 

Section 5.08

Instruments and Tangible Chattel Paper

13

 

Section 5.09

Commercial Tort Claims

13

 

Section 5.10

Intellectual Property

14

 

 

 

ARTICLE VI Remedial Provisions

15

 

Section 6.01

[Reserved]

15

 

Section 6.02

Collections on Accounts, Etc.

15

 

Section 6.03

Proceeds

15

 

Section 6.04

Remedies

16

 

Section 6.05

[Reserved]

17

 

Section 6.06

Deficiency

17

 

Section 6.07

Non-Judicial Enforcement

17

 

Section 6.08

IP Licenses

17

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII The Administrative Agent

 

18

 

Section 7.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc.

18

 

Section 7.02

Duty of Administrative Agent

19

 

Section 7.03

Financing Statements

20

 

Section 7.04

Authority of Administrative Agent

20

 

 

 

 

ARTICLE VIII Subordination of Indebtedness

 

21

 

Section 8.01

Subordination of All Grantor Claims

21

 

Section 8.02

Claims in Bankruptcy

21

 

Section 8.03

Payments Held in Trust

21

 

Section 8.04

Liens Subordinate

21

 

Section 8.05

Notation of Records

22

 

 

 

 

ARTICLE IX Miscellaneous

22

 

Section 9.01

Waiver

22

 

Section 9.02

Notices

22

 

Section 9.03

Payment of Expenses, Indemnities, Etc.

22

 

Section 9.04

Amendments in Writing

23

 

Section 9.05

Successors and Assigns

23

 

Section 9.06

Invalidity

23

 

Section 9.07

Counterparts

23

 

Section 9.08

Survival

23

 

Section 9.09

Captions

23

 

Section 9.10

No Oral Agreements

23

 

Section 9.11

Governing Law; Submission to Jurisdiction

23

 

Section 9.12

Waiver of Jury Trial

24

 

Section 9.13

Acknowledgments

24

 

Section 9.14

Additional Grantors

25

 

Section 9.15

Set-Off

25

 

Section 9.16

Releases

25

 

Section 9.17

Intercreditor Agreements

26

 

Section 9.18

Reinstatement

27

 

Section 9.19

Acceptance

27

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.                                      Notice Addresses of Grantors

2.                                      [Reserved]

3.                                      Filings and Other Actions Required to
Perfect Security Interests

4.                                      Legal Name, Location of Jurisdiction of
Organization, Organizational Identification Number, Taxpayer Identification
Number and Chief Executive Office

5.                                      Prior Names, Prior Chief Executive
Office, Location of Tangible Assets

6.                                      Commercial Tort Claims

 

ANNEX:

 

1.                                      Form of Assumption Agreement

2.                                      Form of Intellectual Property Security
Agreement

 

iii

--------------------------------------------------------------------------------


 

This SECURITY AGREEMENT, dated as of October 22, 2015, is made by WARREN
RESOURCES, INC., a Maryland corporation (the “Borrower”), and each of the other
signatories party hereto as of the date hereof other than the Administrative
Agent (together with any other entity that becomes a party hereto from time to
time after the date hereof to Section 9.14 below, the “Grantors”) in favor of
CORTLAND PRODUCTS CORP., a Delaware corporation, as administrative agent for the
Secured Parties (as defined below) (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.                                    WHEREAS, Borrower is party to that certain
Second Lien Credit Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of even date herewith among the Borrower, the financial institutions or
other entities from time to time party thereto (the “Lenders”) and the
Administrative Agent.

 

B.                                    WHEREAS, the Borrower is a member of an
affiliated group of companies that includes each Grantor;

 

C.                                    WHEREAS, it is a condition precedent to
the obligation of each of the Initial Lenders (as defined in the Credit
Agreement) to extend credit that each Grantor shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the
Lenders.

 

D.                                    NOW, THEREFORE, in consideration of the
premises herein and to induce the Administrative Agent and the Initial Lenders
to enter into the Credit Agreement, to induce the Initial Lenders to extend
credit, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

ARTICLE I
Definitions

 

Section 1.01                             Definitions.

 

(a)                                 As used in this Agreement, each term defined
above shall have the meaning indicated above.  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement, and the following terms, as well as all
uncapitalized terms which are defined in the UCC on the date hereof, are used
herein as so defined: Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Electronic Chattel Paper, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Payment Intangibles, Proceeds, Supporting Obligations,
and Tangible Chattel Paper.

 

(b)                                 The following terms shall have the following
meanings:

 

“Account Debtor” shall mean a Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto.

 

“Agreement” shall mean this Security Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.

 

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

 

“Collateral” shall have the meaning assigned to such term in Section 2.01.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Contract Rights” means all rights, title and interests in and to all
“contracts,” as such term is defined in the UCC of any applicable jurisdiction,
now owned or hereafter acquired by any Grantor, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Grantor may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Credit Agreement” shall have the meaning assigned such term in the recitals
hereto.

 

“Excluded Property” means: (a) rights of any Grantor in any general intangible
to the extent such intangible by its terms or by the terms of any related
agreement with a Person other than a Subsidiary or by the terms of any
applicable law under which it arises (A) validly prohibits the creation of a
security interest therein by such Grantor or the type otherwise created hereby,
(B) validly requires the consent of any third party to the creation of a
security interest of the type otherwise created hereby and said third party
refuses to provide such consent, or (C) validly gives rise to any right of
termination or default remedy by reason of the creation of a security interest
therein of the type otherwise created hereby; (b) rights of any Grantor in any
property in respect of which the terms of any related agreement with a Person
other than a Subsidiary or by the terms of any applicable law (A) validly
prohibits the creation of a security interest therein by such Grantor of the
type otherwise created hereby, (B) validly requires the consent of any third
party to the creation of a security interest therein of the type otherwise
created hereby and said third party refuses to provide such consent, or
(C) validly gives rise to any right of termination or default remedy by reason
of the creation of a security interest therein of the type otherwise created
hereby; and (c) rights of any Grantor in Equity Interests in Unrestricted
Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

“Grantors” shall have the meanings assigned such terms in the preamble hereto.

 

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks and IP Licenses.

 

“Investment Property” means the collective reference to all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC, including,
for avoidance doubt, all certificated securities, uncertificated securities,
security entitlements, securities accounts, commodity contracts or commodity
accounts.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contract Rights (and all related IP Ancillary Rights),
whether written or oral, granting any right, title and interest in or relating
to any Intellectual Property.

 

“Lenders” shall have the meaning assigned to such term in the recitals hereto.

 

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

 

“Patent” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor and, in each case, all goodwill associated therewith,
all registrations and recordations thereof and all applications in connection
therewith

 

“Secured Parties” shall mean each Lender, the Administrative Agent and their
respective successors and assigns.

 

“Security Termination” means such time as when each of the following shall have
occurred: (i) the Obligations have been indefeasibly paid in full in cash and
(ii) the Loans and all commitments under the Credit Agreement have been
terminated.  For purposes of clarification, “Security Termination” shall have
occurred for purposes of this Agreement if the events provided in clauses
(i) and (ii) above have occurred, and the occurrence of “Security Termination”
shall not be affected by inchoate indemnity obligations under the Financing
Documents that survive the termination of any such Financing Document.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks,

 

3

--------------------------------------------------------------------------------


 

logos and other source or business identifiers and, in each case, all goodwill
associated therewith, all registrations and recordations thereof and all
applications in connection therewith.

 

“UCC” means the Uniform Commercial Code of the State of New York.

 

Section 1.02                             Other Definitional Provisions;
References.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The gender of
all words shall include the masculine, feminine, and neuter, as appropriate. 
The words “herein,” “hereof,” “hereunder” and other words of similar import when
used in this Agreement refer to this Agreement as a whole, and not to any
particular article, section or subsection.  Any reference herein to a
Section shall be deemed to refer to the applicable Section of this Agreement
unless otherwise stated herein.  Any reference herein to an exhibit, schedule or
annex shall be deemed to refer to the applicable exhibit, schedule or annex
attached hereto unless otherwise stated herein.  Where the context requires,
terms relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof. 
The rules of construction set forth in Sections 1.2 and 1.3 in the Credit
Agreement shall apply to this Agreement as if specifically incorporated herein
mutatis mutandis.

 

Section 1.03                             Bailee For Perfection.  So long as the
First Lien Agent is acting as bailee and as agent for perfection or control on
behalf of the Administrative Agent pursuant to the terms of the First/Second
Lien Intercreditor Agreement, any obligation of any Grantor in this Agreement
that requires delivery or control of Collateral to, or in the possession or
control of such Collateral with, the Administrative Agent shall be deemed
complied with and satisfied if such delivery of such Collateral is made to, or
such possession or control of such Collateral is with, the First Lien Agent.

 

ARTICLE II
Grant of Security Interest

 

Section 2.01                             Grant of Security Interest.  Each
Grantor hereby pledges, assigns and transfers to the Administrative Agent, and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest and whether
now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations:

 

(1)                                 all Accounts, including all Receivables;

 

(2)                                 all cash and cash equivalents;

 

(3)                                 all Chattel Paper (whether Tangible Chattel
Paper or Electronic Chattel Paper);

 

(4)                                 all Commercial Tort Claims set forth on
Schedule 7;

 

(5)                                 all Contract Rights;

 

4

--------------------------------------------------------------------------------


 

(6)                                 all Deposit Accounts;

 

(7)                                 all Documents;

 

(8)                                 all General Intangibles;

 

(9)                                 all Goods (including, without limitation,
all Inventory and all Equipment);

 

(10)                          all Instruments;

 

(11)                          all Insurance;

 

(12)                          all Intellectual Property;

 

(13)                          all Investment Property, including all Securities
Accounts and Commodity Accounts;

 

(14)                          all Letter-of-Credit Rights (whether or not the
letter of credit is evidenced by a writing);

 

(15)                          all Money;

 

(16)                          all Supporting Obligations;

 

(17)                          all Vehicles;

 

(18)                          all books and records pertaining to the
Collateral;

 

(19)                          all other personal property of any Grantor,
whether tangible or intangible and wherever located;

 

(20)                          all other property of any Grantor held by the
Administrative Agent or any other Secured Party, including all property of every
description, in the possession or custody of or in transit to the Administrative
Agent or such Secured Party for any purpose, including safekeeping, collection
or pledge, for the account of such Grantor or as to which such Grantor may have
any right or power; and

 

(21)                          to the extent not otherwise included, all Proceeds
and products of any and all of the foregoing and all collateral security,
guarantees and other Supporting Obligations given with respect to any of the
foregoing.

 

Notwithstanding the foregoing, (x) this Section 2.01 does not grant a security
interest in any Excluded Property and (y) such property under clause (x) shall
not be included as “Collateral” for purposes of this Agreement.

 

Section 2.02                             [Reserved].

 

Section 2.03                             Grantors Remain Liable under Accounts,
Chattel Paper and Payment Intangibles.  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable

 

5

--------------------------------------------------------------------------------

 

under each of the Accounts, Chattel Paper and Payment Intangibles to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise to
each such Account, Chattel Paper or Payment Intangible.  Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any such other Secured Party of any
payment relating to such Account, Chattel Paper or Payment Intangible pursuant
hereto, nor shall the Administrative Agent or any other Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account, Chattel Paper or Payment Intangible (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account, Chattel Paper or
Payment Intangible (or any agreement giving rise thereto), to present or file
any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

ARTICLE III
Acknowledgments, Waivers and Consents

 

Section 3.01                             Acknowledgments, Waivers and Consents.

 

(a)                                 Each Grantor acknowledges and agrees that
the obligations undertaken by it under this Agreement may involve the guarantee
and the provision of collateral security for the obligations of Persons other
than such Grantor and that such Grantor’s guarantee and provision of collateral
security for the Obligations are absolute, irrevocable and unconditional under
any and all circumstances.  In full recognition and furtherance of the
foregoing, each Grantor understands and agrees, to the fullest extent permitted
under applicable law and except as may otherwise be expressly and specifically
provided in the Credit Agreement or any other Financing Document, that each
Grantor shall remain obligated hereunder (including, without limitation, with
respect to any guarantee made by such Grantor hereby and the collateral security
provided by such Grantor herein) and the enforceability and effectiveness of
this Agreement and the liability of such Grantor, and the rights, remedies,
powers and privileges of the Administrative Agent and the other Secured Parties
under this Agreement and the other Financing Documents shall not be affected,
limited, reduced, discharged or terminated in any way:

 

(i)                                     notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (A) any demand for payment of any of the Obligations made
by the Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent at the direction of the Lead Lenders or such other Secured
Party and any of the Obligations continued; (B) the Obligations, the liability
of any other Person upon or for any part thereof or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, the Administrative Agent at the
direction of the Lead Lenders or any other Secured Party; (C) the Credit
Agreement, the other Financing Documents and any other documents executed and
delivered in connection therewith may be amended, restated, amended and
restated, modified, supplemented or terminated, in whole or in part, in
accordance

 

6

--------------------------------------------------------------------------------


 

with the terms thereof, as the Administrative Agent or the Lead Lenders (or all
Lenders, as the case may be) and the Borrower, as applicable, may deem advisable
from time to time; (D) the Borrower, any other Grantor or any other Person may
from time to time accept or enter into new or additional agreements, security
documents, guarantees or other instruments in addition to, in exchange for or
relative to, any Financing Document, all or any part of the Obligations or any
Collateral now or in the future serving as security for the Obligations, in each
case pursuant to the terms and conditions thereof; (E) any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
other Secured Party for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released; and (F) any other event shall occur which
constitutes a defense or release of sureties generally; and

 

(ii)                                  without regard to, and each Grantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising by reason of, (A) the illegality, invalidity or
unenforceability against any Grantor of the Credit Agreement, any other
Financing Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party,
(B) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any other
Grantor or any other Person against the Administrative Agent or any other
Secured Party, (C) the insolvency, bankruptcy arrangement, reorganization,
adjustment, composition, liquidation, disability, dissolution or lack of power
of any other Grantor or any other Person at any time liable for the payment of
all or part of the Obligations or the failure of the Administrative Agent or any
other Secured Party to file or enforce a claim in bankruptcy or other proceeding
with respect to any Person; or any sale, lease or transfer of any or all of the
assets of any Grantor, or any changes in the shareholders of any Grantor;
(D) the fact that any Collateral or Lien contemplated or intended to be given,
created or granted as security for the repayment of the Obligations shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other Lien, it being recognized and agreed by each of the Grantors that
it is not entering into this Agreement in reliance on, or in contemplation of
the benefits of, the validity, enforceability, collectability or value of any of
the Collateral for the Obligations; (E) any failure of the Administrative Agent
or any other Secured Party to marshal assets in favor of any Grantor or any
other Person, to exhaust any Collateral for all or any part of the Obligations,
to pursue or exhaust any right, remedy, power or privilege it may have against
any Grantor or any other Person or to take any action whatsoever to mitigate or
reduce any Grantor’s liability under this Agreement, any other Financing
Document; (F) any law which provides that the obligation of a surety or
guarantor must neither be larger in amount nor in other respects more burdensome
than that of the principal or which reduces a surety’s or guarantor’s obligation
in proportion to the principal obligation; (G) the possibility that the
Obligations may at any time and from time to time exceed the aggregate liability
of such Grantor under this Agreement; or (H) any other circumstance or act
whatsoever, including any action or omission of the type described in this
Section 3.01 (with or without notice to or knowledge of any Grantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge or defense of the Borrower for the Obligations, or of such Grantor
under the guarantee contained in the Guaranty or with respect to the collateral
security provided by such Grantor herein, or which might be available to a
surety or guarantor, in bankruptcy or in any other instance.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Each Grantor hereby waives to the extent
permitted by law: (i) except as expressly provided otherwise in any Financing
Document, all notices to such Grantor, or to any other Person, including but not
limited to, notices of the acceptance of this Agreement, the guarantee contained
in the Guaranty or the provision of collateral security provided herein, or the
creation, renewal, extension, modification, accrual of any Obligations, or
notice of or proof of reliance by the Administrative Agent or any other Secured
Party upon the guarantee contained in the Guaranty or upon the collateral
security provided herein, or of default in the payment or performance of any of
the Obligations owed to the Administrative Agent or any other Secured Party and
enforcement of any right or remedy with respect thereto; or notice of any other
matters relating thereto; the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in the Guaranty and
the collateral security provided herein and no notice of creation of the
Obligations already or hereafter contracted by the Borrower need be given to any
Grantor; and all dealings between the Borrower and any of the Grantors, on the
one hand, and the Administrative Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in the Guaranty and on the
collateral security provided herein; (ii) diligence and demand of payment,
presentment, protest, dishonor and notice of dishonor; (iii) all rights of
revocation with respect to the Obligations, the guarantee contained in the
Guaranty and the provision of collateral security herein; and (iv) all
principles or provisions of law which conflict with the terms of this Agreement
and which can, as a matter of law, be waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower, any other Grantor
or any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any other Secured Party to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Grantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any Grantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Grantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any other Secured Party against any Grantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.  Neither the Administrative Agent nor any other Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for the guarantee contained
in the Guaranty or any property subject thereto.

 

Section 3.02                             No Subrogation, Contribution or
Reimbursement.  Notwithstanding any payment made by any Grantor hereunder or any
set-off or application of funds of any Grantor by the Administrative Agent or
any other Secured Party, no Grantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any other Secured Party against the
Borrower or any other Grantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any other Secured Party for the
payment of the Obligations, nor shall any Grantor seek or be entitled to seek
any indemnity, exoneration, participation,

 

8

--------------------------------------------------------------------------------


 

contribution or reimbursement from the Borrower or any other Grantor in respect
of payments made by such Grantor hereunder until Security Termination, and each
Grantor hereby expressly waives, releases, and agrees not to exercise any such
rights of subrogation, reimbursement, indemnity and contribution until Security
Termination.  Each Grantor further agrees that to the extent that such waiver
and release set forth herein is found by a court of competent jurisdiction to be
void or voidable for any reason, any rights of subrogation, reimbursement,
indemnity and contribution such Grantor may have against the Borrower, any other
Grantor or against any collateral or security or guarantee or right of offset
held by the Administrative Agent or any other Secured Party shall be junior and
subordinate to any rights the Administrative Agent and the other Secured Parties
may have against the Borrower and such Grantor and to all right, title and
interest the Administrative Agent and the other Secured Parties may have in any
collateral or security or guarantee or right of offset.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent, for the
benefit of the Secured Parties, may use, sell or dispose of any item of
Collateral or security as it sees fit, subject to Section 6.04, without regard
to any subrogation rights any Grantor may have, and upon any disposition or
sale, any rights of subrogation any Grantor may have shall terminate.

 

ARTICLE IV
Representations and Warranties

 

To induce the Lenders to enter into the Credit Agreement and to extend credit,
each Grantor hereby represents and warrants to the Administrative Agent and each
Secured Party that:

 

Section 4.01                             Representations in Credit Agreement. 
In the case of each Grantor, the representations and warranties set forth in
Article 3 of the Credit Agreement as they relate to such Grantor or to the
Financing Documents to which such Grantor is a party are true and correct in all
material respects (or, to the extent such representations and warranties
specifically relate to an earlier date, on and as of such earlier date);
provided that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.01, be deemed to
be a reference to such Grantor’s knowledge.

 

Section 4.02                             Perfected Liens.  The security
interests granted pursuant to this Agreement, upon filing of a UCC-1 financing
statement in the appropriate filing office listed on Schedule 3, will constitute
valid perfected second priority security interests (subject to Permitted
Encumbrances and Liens in favor of the First Lien Agent permitted under the
Credit Agreement) in all of the Collateral which may be perfected by filing such
financing statement in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
obligations, enforceable in accordance with the terms hereof against all
creditors of such Grantor and any Persons purporting to purchase any Collateral
from such Grantor.

 

Section 4.03                             Legal Name, Organizational Status,
Chief Executive Office.  On the date hereof, the correct legal name of such
Grantor, such Grantor’s jurisdiction of organization, organizational number,
taxpayer identification number and the location of such Grantor’s chief
executive office or sole place of business are specified on Schedule 4.

 

Section 4.04                             Prior Names, Addresses, Locations of
Tangible Assets.  Schedule 5 correctly sets forth (a) all names and trade names
that such Grantor has used in the last five years

 

9

--------------------------------------------------------------------------------


 

and (b) the chief executive office of such Grantor over the last five years (if
different from that which is set forth in Section 4.03 above).  As of the date
hereof, Schedule 6 correctly sets forth all of the locations where the Grantors
hold inventory, equipment and other assets constituting Collateral (other than
inventory or equipment in transit or out for repair) with a value in excess of
$1,000,000 in the aggregate at any location and the locations of the books and
records concerning the Collateral.

 

Section 4.05                             [Reserved].

 

Section 4.06                             Instruments and Chattel Paper.  Such
Grantor has delivered to the Administrative Agent (or the First Lien Agent as
required by the terms of the First/Second Lien Intercreditor Agreement) all
Collateral constituting Instruments and Chattel Paper having the outstanding or
stated amount of greater than $1,000,000.  No Collateral constituting Chattel
Paper or Instruments contains any statement therein to the effect that such
Collateral has been assigned to an identified party other than the
Administrative Agent (or the First Lien Agent as required by the terms of the
First/Second Lien Intercreditor Agreement), and the grant of a security interest
in such Collateral in favor of the Administrative Agent hereunder does not
violate the rights of any other Person as a secured party.

 

Section 4.07                             Accounts.  The amount represented by
such Grantor to the Administrative Agent and the Lenders from time to time as
owing by each Account Debtor or by all Account Debtors in respect of the
Accounts, Chattel Paper and Payment Intangibles will at such time be the
materially correct amount actually owing by such Account Debtor or Account
Debtors thereunder.  The place where each Grantor keeps its records concerning
the Accounts, Chattel Paper and Payment Intangibles is the address set forth on
Schedule 6.

 

Section 4.08                             Governmental Obligors.  None of the
Account Debtors on such Grantor’s Accounts, Chattel Paper or Payment Intangibles
is a Governmental Authority.

 

Section 4.09                             Commercial Tort Claims.  On the Closing
Date, except to the extent listed on Schedule 7, no Grantor has knowledge of
rights in any Commercial Tort Claim with potential value in excess of
$1,500,000.

 

Section 4.10                             Intellectual Property.

 

(a)                                 Schedule 9 sets forth as of the Closing Date
a true and complete list of all Material Intellectual Property which is
registered with the U.S. Patent and Trademark Office or the U.S. Copyright
Office or is the subject of an application for registration, separately
identifying that owned and licensed to such Grantor and including (1) the owner,
(2) the title, (3) the jurisdiction in which such item has been registered or
otherwise arises or in which an application for registration has been filed,
(4) as applicable, the registration or application number and registration or
application date and (5) any IP Licenses or other rights (including franchises)
granted by the Grantor with respect thereto.

 

(b)                                 On the Closing Date, all Material
Intellectual Property owned by such Grantor is valid, in full force and effect,
subsisting, unexpired and enforceable, and no Material Intellectual Property has
been abandoned.  No breach or default of any material IP License shall be caused
by any of the following, and none of the following shall limit or impair the
ownership, use,

 

10

--------------------------------------------------------------------------------


 

validity or enforceability of, or any rights of such Grantor in, any Material
Intellectual Property: (i) the consummation of the transactions contemplated by
any Financing Document or (ii) any holding, decision, judgment or order rendered
by any Governmental Authority.  There are no pending (or, to the knowledge of
such Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor.  To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Material Intellectual Property of such Grantor.  Such Grantor, and to such
Grantor’s knowledge each other party thereto, is not in material breach or
default of any material IP License.

 

ARTICLE V
Covenants

 

Each Grantor covenants and agrees that, from and after the date of this
Agreement until Security Termination:

 

Section 5.01                             Covenants in Credit Agreement.  In the
case of each Grantor, such Grantor shall take, or shall refrain from taking, as
the case may be, each action that is necessary to be taken or not taken, as the
case may be, so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Grantor or any of
its Subsidiaries.

 

Section 5.02                             Maintenance of Perfected Security
Interest; Further Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest created by this Agreement as a perfected security interest (subject
only to Permitted Encumbrances) and shall defend such security interest against
the claims and demands of all Persons whomsoever.

 

(b)                                 At any time and from time to time, and at
the sole expense of such Grantor, such Grantor will promptly and duly give,
execute, deliver, indorse, file or record any and all financing statements,
continuation statements, amendments, notices (including, without limitation,
notifications to financial institutions and any other Person), contracts,
agreements, assignments, certificates, stock powers or other instruments, obtain
any and all governmental approvals and consents and take or cause to be taken
any and all steps or acts that may be necessary or as the Administrative Agent
or any Secured Party may reasonably request to create, perfect, establish the
priority of, or to preserve the validity, perfection or priority of, the Liens
granted by this Agreement or to enable the Administrative Agent or any other
Secured Party to enforce its rights, remedies, powers and privileges under this
Agreement with respect to such Liens or to otherwise obtain or preserve the full
benefits of this Agreement and the rights, powers and privileges herein granted.

 

(c)                                  Without limiting the obligations of the
Grantors under Section 5.02(b) and subject to the terms of the First/Second Lien
Intercreditor Agreement: (i) upon the reasonable request of the Administrative
Agent (acting at the direction of any Secured Party), such Grantor shall take or
cause to be taken all actions (other than any actions required to be taken by
the Administrative Agent at the direction of the Lead Lenders or any Lender)
reasonably requested by the

 

11

--------------------------------------------------------------------------------


 

Administrative Agent to cause the Administrative Agent to (A) have “control”
(within the meaning of Sections 9-104, 9-105, 9-106, and 9-107 of the UCC) over
any Collateral constituting Deposit Accounts, Electronic Chattel
Paper, Investment Property, or Letter-of-Credit Rights, including, without
limitation, executing and delivering any agreements, in form and substance
satisfactory to the Lead Lenders, with securities intermediaries, Borrowers or
other Persons in order to establish “control”, and each Grantor shall promptly
notify the Administrative Agent and the other Secured Parties of such Grantor’s
acquisition of any such Collateral, and (B) be a “protected purchaser” (as
defined in Section 8-303 of the UCC); (ii) with respect to Collateral other than
certificated securities and Goods covered by a document in the possession of a
Person other than such Grantor or the Administrative Agent (or the First Lien
Agent as required by the terms of the First/Second Lien Intercreditor
Agreement), such Grantor shall obtain written acknowledgment that such Person
holds possession for the Administrative Agent’s (or the First Lien Agent’s as
required by the terms of the First/Second Lien Intercreditor Agreement) benefit;
and (iii) with respect to any Collateral constituting Goods that are in the
possession of a bailee, such Grantor shall provide prompt notice to the
Administrative Agent of any such Collateral then in the possession of such
bailee, and such Grantor shall take or cause to be taken all actions (other than
any actions required to be taken by the Administrative Agent or any other
Secured Party) necessary or reasonably requested by the Administrative Agent to
cause the Administrative Agent to have a perfected security interest in such
Collateral under applicable law.

 

(d)                                 This Section 5.02 and the obligations
imposed on each Grantor by this Section 5.02 shall be interpreted as broadly as
possible in favor of the Administrative Agent and the other Secured Parties in
order to effectuate the purpose and intent of this Agreement.

 

Section 5.03                             Maintenance of Records.  Such Grantor
will keep and maintain, at its own cost and expense records of the Collateral in
accordance with sound and prudent business practices.  For the Administrative
Agent’s and the other Secured Parties’ further security, the Administrative
Agent, for the ratable benefit of the Secured Parties, shall have a security
interest in all of such Grantor’s books and records pertaining to the
Collateral, and such Grantor shall allow inspection of any such books and
records by the Administrative Agent, any Lender or by their representatives
during normal business hours at the reasonable request of the Administrative
Agent or any Lender and shall provide such clerical and other assistance as may
be reasonably requested with regard thereto.

 

Section 5.04                             Further Identification of Collateral. 
Such Grantor will furnish to the Administrative Agent and the Secured Parties
from time to time, at such Grantor’s sole cost and expense, statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Administrative Agent may
reasonably request, all in reasonable detail.

 

Section 5.05                             [Reserved].

 

12

--------------------------------------------------------------------------------


 

Section 5.06                             Notices.  Each Grantor will advise the
Administrative Agent and the Lenders promptly, in reasonable detail, of:

 

(a)                                 any Lien (other than security interests
created hereby, Liens in favor of the First Lien Agent permitted under the
Credit Agreement or Permitted Encumbrances) on any of the Collateral which could
adversely affect the ability of the Administrative Agent to exercise any of its
remedies; or

 

(b)                                 the occurrence of any other event which
could reasonably be expected to have a Material Adverse Effect on the aggregate
value of the Collateral or on the security interests created hereby.

 

Section 5.07                             Changes in Name; Location, etc.  Except
upon ten (10) days’ prior written notice to the Administrative Agent and
delivery to the Administrative Agent of all additional financing statements and
other documents reasonably requested in writing by the Administrative Agent or
the Required Lenders to maintain the validity, perfection and priority of the
security interests provided for herein, such Grantor will not:

 

(a)                                 change its jurisdiction of organization or
the location of its chief executive office; or.

 

(b)                                 change its name, identity or corporate
structure to such an extent that would render any financing statement filed in
connection with this Agreement “seriously misleading” (as such term in used in
Section 9-506(b) of the UCC).

 

Section 5.08                             Instruments and Tangible Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper in the
outstanding or stated amount of greater than $1,000,000, such Instrument or
Tangible Chattel Paper shall be promptly, but in any event within twenty
(20) days, delivered to the Administrative Agent (or First Lien Agent pursuant
to the terms of the First/Second Lien Intercreditor Agreement), duly endorsed in
a manner satisfactory to the Lead Lenders, to be held as Collateral pursuant to
this Agreement.

 

Section 5.09                             Commercial Tort Claims.  If such
Grantor shall at any time hold or acquire a Commercial Tort Claim that satisfies
the requirements of the following sentence, such Grantor shall, within thirty
(30) days after such Commercial Tort Claim satisfies such requirements, notify
the Administrative Agent and the other Secured Parties in a writing signed by
such Grantor containing a brief description thereof, and granting to the
Administrative Agent in such writing (for the benefit of the Secured Parties) a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
the Lead Lenders. The provisions of the preceding sentence shall apply only to a
Commercial Tort Claim that satisfies the following requirements: (i) the
monetary value claimed by or payable to the relevant Grantor in connection with
such Commercial Tort Claim shall exceed $1,500,000, and (ii) either (A) such
Grantor shall have filed a law suit or counterclaim or otherwise commenced legal
proceedings (including, without limitation, arbitration proceedings) against the
Person against whom such Commercial Tort Claim is made, or (B) such Grantor and
the Person against whom such Commercial Tort Claim is asserted shall have
entered into a

 

13

--------------------------------------------------------------------------------


 

settlement agreement with respect to such Commercial Tort Claim. In addition, to
the extent that the existence of any Commercial Tort Claim held or acquired by
any Grantor is disclosed by such Grantor in any public filing with the
Securities Exchange Commission or any successor thereto or analogous
Governmental Authority, or to the extent that the existence of any such
Commercial Tort Claim is disclosed in any press release issued by any Grantor,
then, upon the request of the Administrative Agent or the Lead Lenders, the
relevant Grantor shall, within thirty (30) days after such request is made,
transmit to the Administrative Agent and the other Secured Parties a writing
signed by such Grantor containing a brief description of such Commercial Tort
Claim and granting to the Administrative Agent in such writing (for the benefit
of the Secured Parties) a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to the Lead Lenders.

 

Section 5.10                             Intellectual Property.

 

(a)                                 Within thirty (30) days after any change to
Schedule 9 for such Grantor, such Grantor shall provide Administrative Agent and
the Lead Lenders notification thereof and the short-form intellectual property
agreements and assignments as described in this Section 5.10 and any other
documents that Administrative Agent reasonably requests with respect thereto.

 

(b)                                 Such Grantor shall (and shall cause all its
licensees to) (i) (1) continue to use each Trademark included in the Material
Intellectual Property in order to maintain such Trademark in full force and
effect with respect to each class of goods for which such Trademark is currently
used, free from any claim of abandonment for non-use, (2) maintain at least the
same standards of quality of products and services offered under such Trademark
as are currently maintained, (3) use such Trademark with the appropriate notice
of registration and all other notices and legends required by applicable
Requirements of Law and (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent shall obtain a perfected security interest in such other
Trademark pursuant to this Agreement and (ii) not do any act or omit to do any
act whereby (w) such Trademark (or any goodwill associated therewith) may become
destroyed, invalidated, impaired or harmed in any way, (x) any Patent included
in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, or (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain.

 

(c)                                  Such Grantor shall notify the
Administrative Agent and the Lead Lenders immediately if it knows, or has reason
to know, that any application or registration relating to any Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, or of any adverse determination or development
regarding the validity or enforceability or such Grantor’s ownership of,
interest in, right to use, register, own or maintain any Material Intellectual
Property (including the institution of, or any such determination or development
in, any proceeding relating to the foregoing in any Applicable IP Office).  Such
Grantor shall take all actions that are necessary or reasonably requested by
Administrative Agent to maintain and pursue each application (and to obtain the
relevant registration or recordation) and to maintain each registration and
recordation included in the Material Intellectual Property.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Such Grantor shall not knowingly do any act
or omit to do any act to infringe, misappropriate, dilute, violate or otherwise
impair the Intellectual Property of any other Person.  In the event that any
Material Intellectual Property of such Grantor is or has been infringed,
misappropriated, violated, diluted or otherwise impaired by a third party, such
Grantor shall take such action as it reasonably deems appropriate under the
circumstances in response thereto, including promptly bringing suit and
recovering all damages therefor.

 

(e)                                  Such Grantor shall execute and deliver to
Administrative Agent in form and substance reasonably acceptable to
Administrative Agent and suitable for filing in the Applicable IP Office the
short-form intellectual property security agreements in the form attached hereto
as Annex 2 for all Copyrights, Trademarks, Patents and IP Licenses of such
Grantor.

 

ARTICLE VI
Remedial Provisions

 

Section 6.01                             [Reserved].

 

Section 6.02                             Collections on Accounts, Etc.  The
Administrative Agent hereby authorizes each Grantor to collect upon the
Accounts, Instruments, Chattel Paper and Payment Intangibles and the
Administrative Agent may (in consultation with the Lead Lenders) curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  Upon the request of the Administrative
Agent (at the direction of the Lead Lenders), at any time after the occurrence
and during the continuance of an Event of Default, each Grantor shall notify the
Account Debtors that the applicable Accounts, Chattel Paper and Payment
Intangibles have been assigned to the Administrative Agent for the ratable
benefit of the Secured Parties and that payments in respect thereof shall be
made directly to the Administrative Agent.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may in its own name
or in the name of others communicate with the Account Debtors to verify with
them to its satisfaction (as determined in consultation with the Lead Lenders)
the existence, amount and terms of any Accounts, Chattel Paper or Payment
Intangibles.

 

Section 6.03                             Proceeds.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Accounts, Instruments, Chattel Paper and
Payment Intangibles, when collected or received by each Grantor, and any other
cash or non-cash Proceeds received by each Grantor upon the sale or other
disposition of any Collateral, shall be forthwith (and, in any event, within two
(2) Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a special
collateral account maintained by the Administrative Agent, subject to withdrawal
by the Administrative Agent at the direction of the Lead Lenders for the ratable
benefit of the Secured Parties only, as hereinafter provided, and, until so
turned over, shall be held by such Grantor in trust for the Administrative Agent
for the ratable benefit of the Secured Parties, segregated from other funds of
any such Grantor. Each deposit of any such Proceeds shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.  All Proceeds (including, without limitation, Proceeds
constituting collections of Accounts, Chattel Paper, Instruments) while held by
the Administrative Agent (or by any Grantor in trust for the Administrative
Agent for the ratable benefit of the Secured Parties) shall continue to be
collateral security for all of the

 

15

--------------------------------------------------------------------------------

 

Obligations and shall not constitute payment thereof until applied as
hereinafter provided.  At such intervals as may be agreed upon by each Grantor
and the Administrative Agent, or, if an Event of Default shall have occurred and
be continuing, at any time at the Lead Lenders’ election, the Administrative
Agent shall apply all or any part of the funds on deposit in said special
collateral account on account of the Obligations in accordance with Section 8.6
of the Credit Agreement.

 

Section 6.04          Remedies.

 

(a)           If an Event of Default shall occur and be continuing, the
Administrative Agent may in its discretion, and at the direction of the Lead
Lenders shall, exercise, in addition to all other rights, remedies, powers and
privileges granted to them in this Agreement, the other Financing Documents, and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights, remedies, powers and privileges of a secured party
under applicable law or otherwise available at law or equity. Without limiting
the generality of the foregoing, the Administrative Agent at the direction of
the Lead Lenders, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon any Grantor or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk.  The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released. 
If an Event of Default shall occur and be continuing, each Grantor further
agrees, at the Administrative Agent’s request (acting at the direction of the
Lead Lenders), to assemble the Collateral and make it available to the
Administrative Agent at places which the Lead Lenders shall reasonably select,
whether at such Grantor’s premises or elsewhere.  Any such sale or transfer by
the Administrative Agent either to itself or to any other Person shall be
absolutely free from any claim of right by Grantor, including any equity or
right of redemption, stay or appraisal which Grantor has or may have under any
rule of law, regulation or statute now existing or hereafter adopted.  Upon any
such sale or transfer, the Administrative Agent at the direction of the Lead
Lenders shall have the right to deliver, assign and transfer to the purchaser or
transferee thereof the Collateral so sold or transferred.  The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.04, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation,
Section 9-615 of the UCC, will the Administrative Agent account for the surplus,
if any, to any Grantor. To the extent permitted by

 

16

--------------------------------------------------------------------------------


 

applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder, except to the extent caused by
the gross negligence or willful misconduct of the Administrative Agent or such
Secured Parties or their respective agents (as determined by a final
non-appealable judgment of a court of competent jurisdiction).  If any notice of
a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

 

(b)           In the event that the Administrative Agent at the direction of the
Lead Lenders elects not to sell the Collateral, the Administrative Agent retains
its rights to dispose of or utilize the Collateral or any part or parts thereof
in any manner authorized or permitted by law or in equity, and to apply the
proceeds of the same towards payment of the Obligations.  Each and every method
of disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.  The Administrative Agent at
the direction of the Lead Lenders may appoint any Person as agent to perform any
act or acts necessary or incident to any sale or transfer of the Collateral.

 

Section 6.05          [Reserved].

 

Section 6.06          Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.

 

Section 6.07          Non-Judicial Enforcement.  The Administrative Agent at the
direction of the Lead Lenders may enforce its rights hereunder without prior
judicial process or judicial hearing, and to the extent permitted by law, each
Grantor expressly waives any and all legal rights which might otherwise require
the Administrative Agent to enforce its rights by judicial process.  The
proceeds of any sale of the Collateral or any part thereof and all other monies
received by any Secured Party in any proceedings for the enforcement hereof or
otherwise, whose application has not elsewhere herein been specifically provided
for, shall be applied in the following order: first, to all fees, costs,
indemnities, liabilities, obligations and expenses incurred by or owing to
Administrative Agent with respect to this Agreement, the other Financing
Documents or the Collateral, second, to all fees, costs, indemnities and
expenses incurred by or owing to any Lender with respect to this Agreement, the
other Financing Documents or the Collateral, third, to accrued and unpaid
interest on the Obligations, fourth, to the principal amount of the Obligations
outstanding, and fifth, to any other indebtedness or obligations of Borrower
owing to Administrative Agent or any Lender under the Financing Documents.

 

Section 6.08          IP Licenses.  For the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Article VI
(including in order to take possession of, collect, receive, assemble, process,
appropriate, remove, realize upon, sell, assign, convey, transfer or grant
options to purchase any Collateral) at such time as Administrative Agent shall
be lawfully entitled to exercise such rights and remedies, each Grantor hereby
grants to Administrative Agent, for the benefit of the Secured Parties, (i) an
irrevocable, nonexclusive, worldwide license (exercisable without payment of
royalty or other compensation to such Grantor), including in such license the
right to sublicense, use and practice any Intellectual

 

17

--------------------------------------------------------------------------------


 

Property now owned or hereafter acquired by such Grantor and (ii) an irrevocable
license (without payment of rent or other compensation to such Grantor) to use,
operate and occupy all real Property owned, operated, leased, subleased or
otherwise occupied by such Grantor.

 

ARTICLE VII
The Administrative Agent

 

Section 7.01          Administrative Agent’s Appointment as Attorney-in-Fact,
Etc.

 

(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all reasonably appropriate action and to execute
any and all documents and instruments which may be reasonably necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of such Grantor, without notice to or
assent by such Grantor, to do any or all of the following:

 

(i)            pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(ii)           execute, in connection with any sale provided for in
Section 6.04, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Collateral; and

 

(iii)          (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent at the
direction of the Lead Lenders shall direct; (B) take possession of and indorse
and collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account, Instrument, General Intangible, Chattel
Paper or Payment Intangible or with respect to any other Collateral, and to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent at the
direction of the Lead Lenders for the purpose of collecting any all such moneys
due under any Account, Instrument or General Intangible or with respect to any
other Collateral whenever payable; (C) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(D) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (E) receive, change the address for delivery, open and dispose of
mail addressed to any Grantor, and to execute, assign and indorse negotiable and
other instruments for the payment of money, documents of title or other
evidences of payment, shipment or storage for any form of Collateral on behalf
of and in the name of any Grantor; (F) commence and prosecute any suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any

 

18

--------------------------------------------------------------------------------


 

Collateral; (G) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (H) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent at the direction of the Lead
Lenders may deem appropriate; (I) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option, at the
direction of the Lead Lenders, and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do, (J) in the case of any Intellectual Property owned by or licensed to such
Grantor, execute, deliver and have recorded any document that Administrative
Agent may request to evidence, effect, publicize or record Administrative
Agent’s security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby and
(K) assign any Intellectual Property owned by such Grantor or any IP Licenses of
such Grantor throughout the world on such terms and conditions and in such a
manner as Administrative Agent shall determine (in consultation with the Lead
Lenders), including the execution and filing of any document necessary to
effectuate and record such assignment.

 

Anything in this Section 7.01(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.01(a) unless an Event of Default
shall have occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein within the applicable grace periods, the Lead
Lenders may direct the Administrative Agent, at their option, but without any
obligation so to do, to perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c)           The reasonable expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 7.01, together
with interest thereon at the highest rate provided in the Credit Agreement, but
in no event to exceed the Maximum Lawful Rate, from the date of payment by the
Administrative Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue and in compliance hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

 

Section 7.02          Duty of Administrative Agent.  The Administrative Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the UCC or otherwise,
shall be to deal with it in the same manner as the Administrative Agent deals
with similar property for its own account and shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which comparable secured parties accord comparable collateral. Neither the
Administrative Agent, any other Secured Party

 

19

--------------------------------------------------------------------------------


 

nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof.  The powers conferred on the Administrative Agent and the other Secured
Parties hereunder are solely to protect the Administrative Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party to exercise any such
powers.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct
(as determined by a final non-appealable judgment of a court of competent
jurisdiction).  To the fullest extent permitted by applicable law, the
Administrative Agent and the Secured Parties shall be under no duty whatsoever
to make or give any presentment, notice of dishonor, protest, demand for
performance, notice of nonperformance, notice of intent to accelerate, notice of
acceleration, or other notice or demand in connection with any Collateral or the
Obligations, or to take any steps necessary to preserve any rights against any
Grantor or other Person or ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Collateral, whether or not it has or is deemed to have knowledge of such
matters.  Each Grantor, to the extent permitted by applicable law, waives any
right of marshaling in respect of any and all Collateral, and waives any right
to require the Administrative Agent or any other Secured Party to proceed
against any Grantor or other Person, exhaust any Collateral or enforce any other
remedy which the Administrative Agent or any other Secured Party now has or may
hereafter have against each Grantor, any Grantor or other Person.

 

Section 7.03          Financing Statements.  Pursuant to the UCC and any other
applicable law, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record
financing statements, continuation statements, amendments thereto and other
filing or recording documents or instruments with respect to the Collateral
without the signature of such Grantor in such form and in such offices as the
Lead Lenders reasonably determine necessary or appropriate to perfect the
security interests of the Administrative Agent under this Agreement. 
Additionally, each Grantor authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file or record such
financing statements that describe the collateral covered thereby as “all assets
of the Grantor”, “all personal property of the Grantor” or words of similar
effect.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

 

Section 7.04          Authority of Administrative Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured

 

20

--------------------------------------------------------------------------------


 

Parties with full and valid authority so to act or refrain from acting, and no
Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.

 

ARTICLE VIII
Subordination of Indebtedness

 

Section 8.01          Subordination of All Grantor Claims.  As used herein, the
term “Grantor Claims” shall mean all debts and obligations of any Grantor,
whether such debts and obligations now exist or are hereafter incurred or arise,
or whether the obligation of the debtor thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or obligations be evidenced by note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such debts
or obligations may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by. After and
during the continuation of an Event of Default, no Grantor shall receive or
collect, directly or indirectly, from any obligor in respect thereof any amount
upon the Grantor Claims.

 

Section 8.02          Claims in Bankruptcy.  In the event of receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceedings involving any Grantor, (a) the Administrative Agent on behalf of the
Secured Parties shall have the right to prove their claim in any proceeding, so
as to establish their rights hereunder and receive directly from the receiver,
trustee or other court custodian, dividends and payments which would otherwise
be payable upon Grantor Claims and (b) each Grantor hereby assigns such
dividends and payments to the Administrative Agent for the benefit of the
Secured Parties for application against the Obligations. Should the
Administrative Agent or any Secured Party receive, for application upon the
Obligations, any such dividend or payment which is otherwise payable to any
Grantor, and which, as between such Grantor, shall constitute a credit upon the
Grantor Claims, then upon Security Termination, the intended recipient shall
become subrogated to the rights of the Administrative Agent and the other
Secured Parties to the extent that such payments to the Administrative Agent and
the other Secured Parties on the Grantor Claims have contributed toward the
liquidation of the Obligations, and such subrogation shall be with respect to
that proportion of the Obligations which would have been unpaid if the
Administrative Agent and the other Secured Parties had not received dividends or
payments upon the Grantor Claims.

 

Section 8.03          Payments Held in Trust.  In the event that notwithstanding
Section 8.01 and Section 8.02, any Grantor should receive any funds, payments,
claims or distributions that are prohibited by such Sections, then it agrees:
(a) to hold in trust for the Administrative Agent and the other Secured Parties
an amount equal to the amount of all funds, payments, claims or distributions so
received, and (b) that it shall have absolutely no dominion over the amount of
such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.

 

Section 8.04          Liens Subordinate.  Each Grantor agrees that, until
Security Termination, any Liens securing payment of the Grantor Claims shall be
and remain inferior and subordinate to any Liens securing payment of the
Obligations, regardless of whether such encumbrances in favor of such Grantor,
the Administrative Agent or any other Secured Party presently exist or are

 

21

--------------------------------------------------------------------------------


 

hereafter created or attach.  Without the prior written consent of the
Administrative Agent, no Grantor, during the period prior to Security
Termination, shall (a) exercise or enforce any creditor’s right it may have
against any debtor in respect of the Grantor Claims, or (b) foreclose,
repossess, sequester or otherwise take steps or institute any action or
proceeding (judicial or otherwise, including without limitation the commencement
of or joinder in any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Lien held by it.

 

Section 8.05          Notation of Records.  Upon the reasonable request of the
Administrative Agent, all promissory notes and all accounts receivable ledgers
or other evidence of the Grantor Claims accepted by or held by any Grantor shall
contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Agreement.

 

ARTICLE IX
Miscellaneous

 

Section 9.01          Waiver.  No failure on the part of the Administrative
Agent or any other Secured Party to exercise and no delay in exercising, and no
course of dealing with respect to, any right, remedy, power or privilege under
any of the Financing Documents shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under any of the
Financing Documents preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges provided herein are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent or any Secured Party of any one or more of the rights,
powers and remedies herein shall not be construed as a waiver of any other
rights, powers and remedies, including, without limitation, any rights of
set-off.

 

Section 9.02          Notices.  All notices and other communications provided
for herein shall be given in the manner and subject to the terms of Section 11.3
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Grantor shall be addressed to such Grantor at its notice address set
forth on Schedule 1.

 

Section 9.03          Payment of Expenses, Indemnities, Etc.

 

(a)           Each Grantor agrees that the Administrative Agent and each other
Secured Party shall be entitled to reimbursement of its expenses incurred
hereunder and indemnification as provided in Article 9 of the Credit Agreement.

 

(b)           Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Financing Documents.  The provisions
of this Section 9.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Financing Document,
the consummation of the transactions contemplated hereby, the repayment of the
Obligations, the invalidity or unenforceability of any term or provision of this
Agreement or any other Financing Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party.

 

22

--------------------------------------------------------------------------------


 

Section 9.04          Amendments in Writing.  None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
in accordance with the Credit Agreement.

 

Section 9.05          Successors and Assigns.  The provisions of this Agreement
shall be binding upon each Grantor and its successors and assigns and shall
inure to the benefit of the Administrative Agent and the other Secured Parties
and their respective successors and assigns; provided that such transfers and
assignments are permitted by and have been made pursuant to the Credit
Agreement.

 

Section 9.06          Invalidity.  In the event that any one or more of the
provisions contained in this Agreement or in any of the Financing Documents to
which a Grantor is a party shall, for any reason, be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or such other Financing
Document.

 

Section 9.07          Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.

 

Section 9.08          Survival.  The obligations of the parties under
Section 9.03 shall survive Security Termination.  To the extent that any
payments on the Obligations or proceeds of any Collateral are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver or other Person under any
bankruptcy law, common law or equitable cause, then to such extent, the
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the other
Secured Parties’ Liens, security interests, rights, powers and remedies under
this Agreement and each Collateral Document shall continue in full force and
effect.  In such event, each Collateral Document shall be automatically
reinstated and each Grantor shall take such action as may be reasonably
requested by the Administrative Agent to effect such reinstatement.

 

Section 9.09          Captions.  Captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.

 

Section 9.10          No Oral Agreements.  This Agreement, the Credit Agreement,
the other Financing Documents embody the entire agreement and understanding
between the parties and supersede all other agreements and understandings
between such parties relating to the subject matter hereof and thereof.  This
Agreement, the Credit Agreement, the other Financing Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties.  There are
no unwritten oral agreements between the parties.

 

Section 9.11          Governing Law; Submission to Jurisdiction.  EXCEPT AS
OTHERWISE SET FORTH IN THE MORTGAGES, THIS AGREEMENT, EACH NOTE AND EACH OTHER
FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR

 

23

--------------------------------------------------------------------------------


 

THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES.  BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK,
STATE OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. 
BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWER HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

 

Section 9.12          Waiver of Jury Trial.  EACH OF BORROWER, ADMINISTRATIVE
AGENT AND LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH
OF BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED
FUTURE DEALINGS.  EACH OF BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS.

 

Section 9.13          Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement;

 

(b)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, the Credit Agreement, or any of the other
Financing Documents and the relationship between the Grantors, on the one hand,
and the Administrative Agent and the other Secured Parties, on the other hand,
in connection herewith or therewith is solely that of debtor and creditor; and

 

24

--------------------------------------------------------------------------------


 

(c)           no joint venture is created hereby, by the Credit Agreement or any
other Financing Document or by or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Lenders.

 

(d)           Each party hereto agrees and covenants that it will not contest
the validity or enforceability of any exculpatory provision of this Agreement
and the other Collateral Documents on the basis that the party had no notice or
knowledge of such provision or that the provision is not “conspicuous.”

 

(e)           Each Grantor warrants and agrees that each of the waivers and
consents set forth in this Agreement are made voluntarily and unconditionally
after consultation with outside legal counsel and with full knowledge of their
significance and consequences, with the understanding that events giving rise to
any defense or right waived may diminish, destroy or otherwise adversely affect
rights which such Grantor otherwise may have against the Borrower, any other
Grantor, the Administrative Agent or the other Secured Parties or any other
Person or against any collateral.  If, notwithstanding the intent of the parties
that the terms of this Agreement shall control in any and all circumstances, any
such waivers or consents are determined to be unenforceable under applicable
law, such waivers and consents shall be effective to the maximum extent
permitted by law.

 

Section 9.14          Additional Grantors.  Each Subsidiary of the Borrower that
is required to become a party to this Agreement pursuant to the Credit Agreement
and is not a signatory hereto shall become a Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex I.

 

Section 9.15          Set-Off.  Each Grantor agrees that, in addition to (and
without limitation of) any right of set-off, bankers’ lien or counterclaim a
Secured Party may otherwise have, each Secured Party shall have the right and
be, at its option, entitled to offset balances held by it or by any of its
Affiliates for account of any Grantor or any Subsidiary at any of its offices,
in U.S. dollars or in any other currency against any principal of or interest on
any of such Secured Party’s Loans, or any other amount due and payable to such
Secured Party hereunder, which is not paid when due (regardless of whether such
balances are then due to such Person), in which case it shall promptly notify
the Borrower, the Administrative Agent and Lead Lenders thereof, provided that
such Secured Party’s failure to give such notice shall not affect the validity
thereof.

 

Section 9.16          Releases.

 

(a)           Upon Payment in Full.  The grant of a security interest hereunder
and all of rights, powers and remedies in connection herewith shall, to the
extent permitted by law, remain in full force and effect until Security
Termination or in connection with a transaction described in clause (b) below. 
Upon the occurrence of Security Termination or a transaction described in clause
(b) below, the Administrative Agent, at the written request and expense of the
Borrower, will promptly release, reassign and transfer the Collateral to the
Grantors and declare this Agreement to be of no further force or effect subject
to the first sentence of Section 9.08 of this Agreement.

 

25

--------------------------------------------------------------------------------

 

(b)                                 Further Assurances.  Pursuant to
Section 10.9 of the Credit Agreement, the Administrative Agent shall (i) release
any Lien granted to or held by the Administrative Agent under any Security
Document constituting property sold or disposed of as part of or in connection
with any disposition permitted under any Financing Document (it being understood
and agreed that Administrative Agent may conclusively rely without further
inquiry on a certificate of a Responsible Officer as to the sale or other
disposition of property being made in full compliance with the provisions of the
Financing Documents) and (ii) release or subordinate any Lien granted to or held
by the Administrative Agent under any Security Document constituting property
described in Section 5.2(d) of the Credit Agreement (it being understood and
agreed that Administrative Agent may conclusively rely without further inquiry
on a certificate of a Responsible Officer as to the identification of any
property described in Section 5.2(d) of the Credit Agreement). At the request
and sole expense of the Borrower, a Grantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Grantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Administrative Agent, at least ten (10) Business Days prior to the date of the
proposed release, a written request for release identifying the relevant Grantor
and the terms of the sale or other disposition in reasonable detail, including
the price thereof and any expenses in connection therewith, together with a
certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Financing Documents.

 

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9-620 of the UCC, no action taken or
omission to act by the Administrative Agent or the other Secured Parties
hereunder, including, without limitation, any exercise of voting or consensual
rights or any other action taken or inaction, shall be deemed to constitute a
retention of the Collateral in satisfaction of the Obligations or otherwise to
be in full satisfaction of the Obligations, and the Obligations shall remain in
full force and effect, until the Administrative Agent and the other Secured
Parties shall have applied payments (including, without limitation, collections
from Collateral) towards the Obligations in the full amount then outstanding or
until such subsequent time as is provided in Section 9.16(a).

 

Section 9.17                             Intercreditor Agreements. 
Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Administrative Agent for the benefit of the Secured
Parties pursuant to this Agreement are expressly subject and subordinate to the
liens and security interests granted to Wilmington Trust, National Association,
as collateral agent (and its permitted successors), for the benefit of the
secured parties referred to below, pursuant to the Security Agreement, dated as
of May 22, 2015, (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time), from the Borrower and the other
“Obligors” referred to therein, in favor of Wilmington Trust, National
Association, as collateral agent for the benefit of the secured parties referred
to therein and other First Lien Collateral Documents (as defined in the
First/Second Lien Intercreditor Agreement) and to the liens and security
interests granted to any Other First Priority Lien Obligations Agent (as defined
in the First/Second Lien Intercreditor Agreement) pursuant to any Other First
Priority Lien Obligations Security Document (as defined in the First/Second Lien
Intercreditor Agreement) (as amended, supplemented or otherwise modified from
time to time), and (ii) the exercise of any right or remedy by the
Administrative Agent hereunder is subject to the limitations and provisions of
the First/Second Lien Intercreditor Agreement. In the event of any conflict
between the terms of the

 

26

--------------------------------------------------------------------------------


 

First/Second Lien Intercreditor Agreement and the terms of this Agreement, the
terms of the First/Second Lien Intercreditor Agreement shall govern.

 

Section 9.18                             Reinstatement.  The obligations of each
Grantor under this Agreement (including, without limitation, with respect to the
guarantee contained in the Guaranty and the provision of Collateral herein)
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Grantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Grantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

Section 9.19                             Acceptance.  Each Grantor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the part
of the Administrative Agent and the other Secured Parties being conclusively
presumed by their request for this Agreement and delivery of the same to the
Administrative Agent.

 

[Signatures begin next page]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:

Warren Resources, Inc.

 

 

 

 

 

By:

/s/ Stewart P. Skelly

 

Name:

Stewart P. Skelly

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

Warren E&P, Inc.

 

Warren Marcellus LLC

 

Warren Resources of California, Inc.

 

 

 

 

 

By:

/s/ Stewart P. Skelly

 

Name:

Stewart P. Skelly

 

Title:

Vice President and Treasurer

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to
as of the date hereof by:

 

ADMINISTRATIVE AGENT:

CORTLAND PRODUCTS CORP.

 

 

 

 

 

By:

/s/ Emily Ergang Pappas

 

Name:

Emily Ergang Pappas

 

Title:

Associate Counsel

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESSES OF GRANTORS

 

Warren Resources, Inc.
1114 Ave of the Americas, 34th Floor
New York, NY 10036

 

Warren E&P, Inc.
100 Oceangate, Suite 950
Long Beach, CA 90802

 

Warren Marcellus LLC
1331 17th Street, Suite 720
Denver, CO 80202

 

Warren Resources of California, Inc.
100 Oceangate, Suite 950
Long Beach, CA 90802

 

Schedule 1 - 1

--------------------------------------------------------------------------------


 

Schedule 2

 

[RESERVED]

 

Schedule 2 - 1

--------------------------------------------------------------------------------


 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

1.                                      Filing of UCC-1 Financing Statements
with respect to the Collateral with the Secretary of State of the state set
forth below opposite each Grantor’s name:

 

Owner/Pledgor

 

State(s)

Warren Resources, Inc.

 

Maryland

Warren E&P, Inc.

 

New Mexico

Warren Marcellus LLC

 

Delaware

Warren Resources of California, Inc.

 

California

 

Schedule 3 - 1

--------------------------------------------------------------------------------


 

Schedule 4

 

CORRECT LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION, ORGANIZATIONAL
IDENTIFICATION NUMBER, TAXPAYER IDENTIFICATION NUMBER AND CHIEF EXECUTIVE OFFICE

 

Warren Resources, Inc.

 

Jurisdiction of Organization:  Maryland
Organizational Identification  Number: D10015659 (MD)
EIN: 11-3024080
Chief Executive Office:  1114 Ave of the Americas, 34th Floor, New York, NY
10036

 

Warren E&P, Inc.

 

Jurisdiction of Organization:  New Mexico
Organizational Identification Number:  762948(NM)
EIN:  85-0224052
Chief Executive Office:  100 Oceangate, Suite 950, Long Beach, CA 90802

 

Warren Marcellus LLC

 

Jurisdiction of Organization:  Delaware
Organizational Identification Number:  5557132 (DE)
EIN: 47-1370150
Chief Executive Office:  1331 17th Street, Suite 720, Denver, CO 80202

 

Warren Resources of California, Inc.

 

Jurisdiction of Organization:  California
Organizational Identification Number:  2181533(CA)
EIN:  33-0980072
Chief Executive Office:  100 Oceangate, Suite 950, Long Beach, CA 90802

 

Schedule 4 - 1

--------------------------------------------------------------------------------


 

Schedule 5

 

PRIOR NAMES AND PRIOR CHIEF EXECUTIVE OFFICE

 

1.                                      Warren Resources, Inc.

 

a.                                      Prior Names: N/A

 

b.                                      Prior Chief Executive Offices:

 

(a)                                 105 W. 3rd St., Suite 302, Roswell, NM 88201

 

(b)                                 800 Werner Court, Suite 295, Casper WY 82601

 

(c)                                  322 4th St., Rawlins, WY 82301
Delivery Address: PO Box 1619, Rawlins, WY 82301

 

2.                                      Warren E&P, Inc.

 

a.                                      Prior Names: Petroleum Development
Corporation (name change in 2003)

 

b.                                      Prior Chief Executive Offices:
same as above

 

3.                                      Warren Marcellus LLC

 

a.                                      Prior Names: N/A

 

b.                                      Prior Chief Executive Offices:
same as above

 

4.                                      Warren Resources of California, Inc.

 

a.                                      Prior Names: N/A

 

b.                                      Prior Chief Executive Offices:
same as above

 

Schedule 5 - 1

--------------------------------------------------------------------------------


 

Schedule 6

 

LOCATIONS OF INVENTORY, EQUIPMENT AND OTHER ASSETS CONSTITUTING
COLLATERAL AND BOOKS AND RECORDS PERTAINING TO THE COLLATERAL

 

(excluding Oil and Gas Properties as defined in the Credit Agreement)

 

Company

 

Address

 

Landlord

 

Lease Term

Warren Resources, Inc.

 

1114 AVE OF THE
AMERICAS, NEW
YORK, NY 10036

 

1114 6TH AVENUE CO. LLC

 

May 31, 2023

Warren E&P, Inc.

 

100 OCEANGATE, SUITE 950, LONG BEACH, CA 90802

And

39 WASHINGTON PARK ROAD, TUNKHANNOCK, PA 18657

 

SEE BELOW


And

ALDERICE CO.

 

See below


And

September 1, 2017
(yard lease)
September 1, 2019 (office lease)

Warren Marcellus LLC

 

1331 17TH STREET, SUITE 720, DENVER, CO 80202

 

ZELLER-GBB, L.L.C.

 

78 months; on or about June 1, 2021

Warren Resources of California, Inc.

 

100 OCEANGATE,
SUITE 950, LONG
BEACH, CA 90802

 

LEGACY PARTNERS I LONG BEACH OCEANGATE, LLC

 

September 30, 2020

 

Schedule 6 - 1

--------------------------------------------------------------------------------

 

Schedule 7

 

COMMERCIAL TORT CLAIMS

 

None having a potential value in excess of $1,500,000.

 

Schedule 7 - 1

--------------------------------------------------------------------------------


 

Schedule 8

 

DEPOSIT AND SECURITIES ACCOUNTS

 

Company

 

Name and Address

 

Type of Account

 

Account Number

Warren Resources, Inc.

 

JPMorgan Chase Bank
395 North Service Road
Suite 302
Melville, NY 11747

 

Checking

 

4591517471

 

 

 

 

 

 

 

Warren Resources, Inc.

 

JPMorgan Chase Bank
395 North Service Road
Suite 302
Melville, NY 11747

 

Checking

 

9015477

 

 

 

 

 

 

 

Warren E&P, Inc.

 

JPMorgan Chase Bank
395 North Service Road
Suite 302
Melville, NY 11747

 

Checking

 

530503751

 

 

 

 

 

 

 

Warren Marcellus LLC

 

JPMorgan Chase Bank
395 North Service Road
Suite 302
Melville, NY 11747

 

Checking

 

622696115

 

 

 

 

 

 

 

Warren Energy Services

 

JPMorgan Chase Bank
395 North Service Road
Suite 302
Melville, NY 11747

 

Checking

 

957035209

 

 

 

 

 

 

 

Warren Resources, Inc.

 

JPMorgan Chase Bank
395 North Service Road
Suite 302
Melville, NY 11747

 

Checking

 

530393794

 

 

 

 

 

 

 

Warren Development Corporation

 

JPMorgan Chase Bank
395 North Service Road
Suite 302
Melville, NY 11747

 

Checking

 

910859222

 

 

 

 

 

 

 

Warren Resources of California, Inc.

 

JPMorgan Chase Bank
395 North Service Road
Suite 302
Melville, NY 11747

 

Checking

 

556892888

 

Schedule 8 - 1

--------------------------------------------------------------------------------


 

Schedule 9

 

INTELLECTUAL PROPERTY

 

None that is owned by a Company and that is material to the conduct of any
Company’s business.

 

Schedule 9 - 1

--------------------------------------------------------------------------------


 

Annex I

 

Form of Assumption Agreement

 

ASSUMPTION AGREEMENT, dated as of                , 201  , made by,
                              , a                 [corporation] (the “Additional
Grantor”), in favor of Cortland Products Corp., a Delaware corporation, as
Administrative Agent for the Secured Parties (as defined below) (in such
capacity, the “Administrative Agent”).  All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, Warren Resources, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Second Lien Credit Agreement, dated as
of October 22, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower has entered into
the Security Agreement, dated as of October 22, 2015 (as amended, supplemented
or otherwise modified from time to time, the “Security Agreement”) in favor of
the Administrative Agent for the benefit of the Secured Parties (as defined in
the Security Agreement);

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Security Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Security Agreement.  By executing and
delivering this Assumption Agreement, the Additional Grantor, as provided in
Section 9.14 of the Security Agreement, hereby becomes a party to the Security
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all Collateral owned by
such Additional Grantor to secure all of such Additional Grantor’s obligations
and liabilities thereunder. The information set forth in Annex 1-A hereto is
hereby added to the information set forth in Schedules 1 through 6 to the
Security Agreement.  The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Article IV of the
Security Agreement is true and correct on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date.

 

2.                                      Governing Law.  THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

A1 - 1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A1 - 2

--------------------------------------------------------------------------------


 

Annex II

 

Form of Intellectual Property Security Agreement

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT(1)

 

 

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of [   ],
2015, is made by each of the entities listed on the signature pages hereof (each
a “Grantor” and, collectively, the “Grantors”), in favor of Cortland Products
Corp., a Delaware corporation, as Administrative Agent (in such capacity,
together with its successors and permitted assigns, the “Administrative Agent”)
for the Secured Parties (as defined in the Credit Agreement referred to below)
and the other Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, reference is made to the Second Lien Credit Agreement, dated as of
October 22, 2015 (as the same may be amended, restated, supplemented and/or
modified from time to time, the “Credit Agreement”), among Warren
Resources, Inc., as Borrower, the financial institutions and other entities from
time to time party thereto (the “Lenders”) and the Administrative Agent;

 

WHEREAS, each Grantor has agreed, pursuant to the terms of the Security
Agreement, dated as of October 22, 2015, in favor of the Administrative Agent
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), to grant to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in, among
other property, the [Copyright] [Patent] [Trademark] Collateral (as defined
below);

 

WHEREAS, each Grantor is party to the Security Agreement, pursuant to which the
Grantors are required to execute and deliver this [Copyright] [Patent]
[Trademark] Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, each
Grantor hereby agrees with the Administrative Agent as follows:

 

Section 1.01.                          Defined Terms.  Capitalized terms used
herein without definition are used as defined in the Security Agreement.

 

Section 1.02.                          Grant of Security Interest in [Copyright]
[Trademark] [Patent] Collateral.  Each Grantor, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations of such Grantor,
hereby mortgages, pledges and hypothecates to the Administrative Agent for the
benefit of the Secured Parties, and grants to the Administrative Agent for the

 

--------------------------------------------------------------------------------

(1)   NTD: Separate agreements should be executed relating to each Grantor’s
respective Copyrights, Patents, and Trademarks.

 

A2 - 1

--------------------------------------------------------------------------------


 

benefit of the Secured Parties a Lien on and security interest in, all of its
right, title and interest in, to and under the following Collateral of such
Grantor (the “[Copyright] [Patent] [Trademark] Collateral”):

 

(i)                                     [all of its Copyrights and all IP
Licenses providing for the grant by or to such Grantor of any right under any
Copyright, including, without limitation, those referred to on Schedule 1
hereto;

 

(ii)                                  all renewals, reversions and extensions of
the foregoing; and

 

(iii)                               all income, royalties, proceeds and
liabilities at any time due or payable or asserted under and with respect to any
of the foregoing, including, without limitation, all rights to sue and recover
at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof.]

 

or

 

(b)                                 [all of its Patents and all IP Licenses
providing for the grant by or to such Grantor of any right under any Patent,
including, without limitation, those referred to on Schedule 1 hereto;

 

(i)                                     all reissues, reexaminations,
continuations, continuations-in-part, divisionals, renewals and extensions of
the foregoing; and

 

(ii)                                  all income, royalties, proceeds and
liabilities at any time due or payable or asserted under and with respect to any
of the foregoing, including, without limitation, all rights to sue and recover
at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof.]

 

or

 

(c)                                  [all of its Trademarks and all IP Licenses
providing for the grant by or to such Grantor of any right under any Trademark,
including, without limitation, those referred to on Schedule 1 hereto;

 

(i)                                     all renewals and extensions of the
foregoing;

 

(ii)                                  all goodwill of the business connected
with the use of, and symbolized by, each such Trademark; and

 

(iii)                               all income, royalties, proceeds and
liabilities at any time due or payable or asserted under and with respect to any
of the foregoing, including, without limitation, all rights to sue and recover
at law or in equity for any past, present and future infringement,
misappropriation, dilution, violation or other impairment thereof.]

 

Section 1.03.                          Security Agreement.  The security
interest granted pursuant to this [Copyright] [Patent] [Trademark] Security
Agreement is granted in conjunction with the security interest granted to the
Administrative Agent pursuant to the Security Agreement and

 

A2 - 2

--------------------------------------------------------------------------------


 

each Grantor hereby acknowledges and agrees that the rights and remedies of the
Administrative Agent with respect to the security interest in the [Copyright]
[Patent] [Trademark] Collateral made and granted hereby are more fully set forth
in the Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

 

Section 1.04.                          Grantor Remains Liable.  Each Grantor
hereby agrees that, anything herein to the contrary notwithstanding, such
Grantor shall assume full and complete responsibility for the prosecution,
defense, enforcement or any other necessary or desirable actions in connection
with their [Copyrights] [Patents] [Trademarks] and IP Licenses subject to a
security interest hereunder.

 

Section 1.05.                          Counterparts.  This [Copyright] [Patent]
[Trademark] Security Agreement may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart.

 

Section 1.06.                          Governing Laws.  This [Copyright]
[Patent] [Trademark] Security Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

 

[SIGNATURE PAGES FOLLOW]

 

A2 - 3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.

 

 

[GRANTOR]

 

 

as Grantor

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ACCEPTED AND AGREED

 

as of the date first above written:

 

 

 

CORTLAND PRODUCTS CORP.,

 

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A2 - 4

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GRANTOR

 

State of

)

 

 

)

ss.

County of

)

 

 

On this     day of              , 201   before me personally appeared
                    , proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of                ,
who being by me duly sworn did depose and say that he is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he acknowledged
said instrument to be the free act and deed of said corporation.

 

 

 

 

 

Notary Public

 

[SIGNATURE PAGE TO [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT]

 

A2 - 5

--------------------------------------------------------------------------------


 

SCHEDULE I
TO
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

 

[Copyright] [Patent] [Trademark] Registrations

 

1.                                      REGISTERED [COPYRIGHTS] [PATENTS]
[TRADEMARKS]

 

[Include Registration Number and Date]

 

2.                                      [COPYRIGHT] [PATENT] [TRADEMARK]
APPLICATIONS

 

[Include Application Number and Date]

 

3.                                      IP LICENSES

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

Annex II - Schedule to [Copyright][Patent][Trademark] Security Agreement

 

--------------------------------------------------------------------------------
